Citation Nr: 0209120	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  93-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) death benefits 
based on the appellant's alleged status as the helpless child 
of a veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The veteran had active service from March 1944 to December 
1945.  He died in April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating determination of 
the Cleveland VA Regional Office (RO).  In August 1995 and 
February 1998, the Board remanded this matter for additional 
development of the evidence.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The appellant was married in July 1992 and remains married.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
"child" of the veteran for purposes of payment of VA DIC 
benefits have not been met.  38 U.S.C.A. §§ 101(4), 103 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).

Under the VCAA, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 1991 and 
September 1992 rating determinations, the December 1992 SOC, 
and June 1993 and August 1997 SSOCs informed the appellant of 
the information and evidence needed to substantiate this 
claim.  The appellant received further notification via the 
Board's August 1995 and February 1998 remands.  Moreover, in 
an April 2002 SSOC, the RO fully informed the appellant of 
provisions of the VCAA.  As such, VA's notification 
requirements have been fulfilled.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, this matter was remanded 
by the Board on two separate occasions for further 
development, with the requested development being 
accomplished.  Furthermore, the appellant appeared at a 
personal hearing before a hearing officer in May 1993.  VA 
has met all VCAA duties.

The appellant has filed a claim seeking DIC benefits based on 
the veteran's death. Such benefits are available only to 
certain survivors of deceased veterans, including a "child" 
of the veteran.  38 U.S.C.A. § 1310 (West 1991).

With certain exceptions, children of a veteran do not qualify 
as legally valid claimants for dependency and indemnity 
compensation benefits after they have attained the age of 18.  
38 U.S.C.A. § 101(4)(A).

However, under VA regulations a legitimate child of a veteran 
may be considered a "child" after age 18 for purposes of 
determining entitlement to death benefits or DIC benefits if 
he or she is unmarried, and before reaching the age of 18 
years, the "child" becomes permanently incapable of self-
support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315 
(2001).

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  
38 C.F.R. § 3.356(b).  The question of permanent incapacity 
for self-support is one of fact for determination by the 
rating agency on competent evidence of record in the 
individual case.  Id.  Rating criteria applicable to disabled 
veterans are not controlling.  Id.

Principal factors for consideration are:

(1)  The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self- 
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self- support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

Id.

In making this determination, the focus must be on the 
child's status at the time of his/her eighteenth birthday.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that the appellant was 
born on January [redacted], 1944, and that he is the son of the now 
deceased veteran.  

Evidence obtained in conjunction with the appellant's claim 
demonstrates that he was committed to the Columbus State 
School on April 22, 1960.  His diagnosis at the time of 
admission was mild mental deficiency, familial, with no 
qualifying phrase other than mental deficiency.  He was 
transferred to Gallipolis State Institute on June 15, 1960, 
and remained at that facility until he was discharged to live 
with his mother on March 25, 1968.  At the time of discharge, 
his diagnosis was mild mental deficiency capable of only 
partial self support. 

In a March 1991 letter, the appellant's private physician M. 
N., M.D., indicated that the appellant suffered from paranoid 
schizophrenia, chronic.  She noted that he suffered from 
episodes of psychosis characterized by paranoid delusions and 
impaired judgment as well as his ability to interpret reality 
appropriately.  She further stated that he was unable to 
engage in gainful employment.  

In a June 1991 letter, S. R., indicated that the appellant 
appeared to have finished the 9th grade based upon records 
that he forwarded to the RO at that time.  

In an April 1993 report of contact, it was noted that the 
appellant stated that he was married on July 31, 1992, and 
that he continued to remain married.  He indicated that he 
was in the process of obtaining an annulment as he and his 
spouse had lived together for only two weeks after the 
marriage.  

At the time of his May 1993 hearing, the appellant testified 
that he was married but that he had only lived with his wife 
for three weeks.  The appellant indicated that he was in the 
process of getting a divorce and then an annulment.  He 
reported that he had only been employed for short periods of 
time and that he was currently receiving social security 
disability payments.  

In August 1995, the Board remanded this matter for further 
development.

In a December 1995 statement in support of claim, the 
appellant indicated that he had had his marriage to D.C 
annulled.  

In July 1997, the Social Security Administration forwarded a 
copy of the award sheet for disability purposes which 
indicated that the appellant had been disabled as a result of 
a schizophrenic reaction, paranoid type, since February 1978.  

In February 1998, the Board again remanded this matter to 
determine the marital status of the appellant.  

In a March 1999 letter, S. R., indicated that to the best of 
his knowledge, the appellant had never been married.  He did 
note that the appellant had fathered two children.  Mr. R. 
further reported that the appellant had talked about marrying 
a former client of his but subsequently changed his mind, 
emphatically denying that he had ever married her.  

In an October 1999 letter, the Ohio Department of Health 
indicated that the statewide index of marriages contained a 
notation that the appellant had married D. F.  In February 
2000, the Probate Court of Guernsey County, Ohio, forwarded a 
certified copy of a marriage record demonstrating that the 
appellant had married D. F. on July 31, 1992.  

In a June 2001 letter, the Ohio Department of Health 
indicated that a search of their divorce records for the 
years 1979 to 1999 revealed that there had been no divorce 
record filed in relation to the marriage between the 
appellant and D. F.  In an August 2001 letter, the Ohio 
Department of Health noted that a divorce and an annulment 
were considered the same and that a search of the records did 
not reveal a divorce record for the appellant and D. F.  

Under VA regulations a legitimate child of a veteran may be 
considered a "child" after age 18 for purposes of determining 
entitlement to certain VA benefits if he/she is unmarried, 
and before reaching the age of 18 years, the "child" becomes 
permanently incapable of self-support. 38 U.S.C.A. § 
101(4)(A); 38 C.F.R. § 3.57. 

The evidence of record includes testimony of the appellant 
that he was married in July 1992.  A certified copy of the 
marriage certificate of the marriage between the appellant 
and D. F. demonstrating that a marriage took place on July 
31, 1992, is also of record.  

While the appellant has indicated that this marriage was 
annulled, he has not provided proof of the annulment.  
Moreover, the Ohio Department of Health conducted a thorough 
search of their marriage and divorce records from 1979 to 
1999 and found that the marriage between the appellant and D. 
F. had taken place on July 31, 1992, and that there was no 
evidence of record showing a divorce between the appellant 
and D. F.  

Since the appellant is married, under the applicable laws, he 
cannot be considered a "child" of the veteran.  Therefore, 
the Board concludes that this claim lacks legal merit under 
the applicable laws and regulations. In cases such as this 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The appellant's claim for VA benefits as a helpless child of 
a veteran is denied.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

